COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In re CEVA Ground US, LP.

Appellate case number:      01-19-00760-CV

Trial court case number: 2019-27415

Trial court:                164th District Court of Harris County

        Relator, CEVA Ground US, LP, has filed a petition for writ of mandamus challenging the
trial court’s August 23, 2019 order denying relator’s motion to dismiss based on forum non
conveniens. The Court requests that real parties in interest file a response to the petition by no later
than November 8, 2019.
        It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau__
                                 Acting individually


Date: _October 11, 2019____